Powell, J.
The plaintiff, an insurance agent, took from the defendant an application for insurance, in which the amount of the premium was left blank. He took, however, a note for the first premium, in a specified amount. The policy, when delivered to the applicant, recited a slightly larger sum as the annual premium, but acknowledged receipt of the first premium. The insured kept the policy, never offered to return it, and made no objection, until after the note matured. Beld, that a verdict against the defendant for the amount of the note was proper. Jones v. Gilbert, 93 Ga. 607 (20 S. E. 48); Leigh v. Brown, 99 Ga. 258 (25 S. E. 621) ; Johnson v. White, 120 Ga. 1010 (48 S. E. 426) ; Mass. Benefit Life Asso. v. Robinson, 104 Ga. 256(4), (30 S. E. 918, 42 L. R. A. 261). Judgment affirmed.